


Exhibit 10(j)
EXECUTIVE RETENTION AGREEMENT, dated as of
July 1, 2015 (this “Agreement”), among OLIN CORPORATION, a Virginia corporation
(“Olin”), and [●] (“Executive”).
WHEREAS, in connection with the transactions (the “Transactions”) contemplated
by the Merger Agreement among Olin, The Dow Chemical Company (“TDCC”), Blue Cube
Spinco Inc. (the “Company”) and Blue Cube Acquisition Corp., dated as of
March 26, 2015 (the “Merger Agreement”), and subject to the terms and conditions
of the Merger Agreement, the Company will become a wholly owned subsidiary of
Olin as of the closing of the Transactions (the “Closing”) and will be operated
as a division of Olin;
WHEREAS, following the Closing, Olin desires to employ Executive; and
WHEREAS, Executive has agreed to provide services to, and enter into this
Agreement with, Olin, effective as of the Closing (the “Effective Time”).
NOW, THEREFORE, in consideration of the covenants and agreements hereinafter set
forth and other good and valuable consideration, and intending to be legally
bound hereby, the parties hereto agree as follows:
SECTION 1.     Definitions. As used in this Agreement:
(a)    “Board” means the Board of Directors of Olin.
(b)    “Cause” means (i) unsatisfactory performance that, under the employment
policies of Olin and its affiliates, permits the termination of Executive’s
employment, (ii) dishonesty, (iii) unethical conduct, (iv) insubordination or
(v) violation of company work rules as established by Olin or any of its
affiliates. Notwithstanding the foregoing, Executive shall not be deemed to have
been terminated for Cause without a Notice of Termination setting forth the
reasons for Olin’s intention to terminate for Cause.
(c)    “Disability” means that Executive has been determined “disabled” and
eligible to receive benefits under Olin’s group long-term disability plan as in
effect from time to time. Notwithstanding the foregoing, Executive shall not be
deemed to have been terminated due to Disability without being given a Notice of
Termination.
(d)    “Good Reason” means (i) a reduction in Executive’s annual base salary or
annual bonus opportunity, (ii) a requirement that Executive take a position that
would require an increase in travel of 50 miles or more each way from
Executive’s current place of residence to the location of the new position
compared to the distance Executive traveled from his or her residence to the
location of his or her job with TDCC; provided that, for the avoidance of doubt,
any relocation to St. Louis, Missouri shall not give rise to Good Reason or
(iii) a material diminution in Executive’s duties, responsibilities, authority
or reporting lines. Notwithstanding anything to the contrary contained herein,
Executive will not be entitled to terminate employment for Good Reason as the
result of the occurrence of any event specified in the foregoing (each such
event, a “Good Reason Event”) unless, within 90 days following the



--------------------------------------------------------------------------------




occurrence of such event, Executive provides written notice to Olin of the
occurrence of such event, which notice sets forth the exact nature of the event
and the conduct required to cure such event. Olin will have 30 days from the
receipt of such notice within which to cure; provided that such 30-day period to
cure shall terminate in the event that Olin informs Executive that it does not
intend to cure such event (such period, whether 30 days or less, the “Cure
Period”). If, during the Cure Period, such event is remedied, then Executive
will not be permitted to terminate employment for Good Reason as a result of
such Good Reason Event. If, at the end of the Cure Period, the Good Reason Event
has not been remedied and Executive provides a Notice of Termination, Executive
will be entitled to terminate employment for Good Reason as a result of such
Good Reason Event during the 45-day period that follows the end of the Cure
Period. If Executive terminates employment during such 45-day period, so long as
Executive delivered the written notice to Olin of the occurrence of the Good
Reason Event at any time prior to the expiration of this Agreement, the
termination of Executive’s employment pursuant thereto shall be deemed to be for
Good Reason. If Executive does not terminate employment during such 45-day
period, Executive will not be permitted to terminate employment for Good Reason
as a result of such Good Reason Event.
(e)    “Notice of Termination” means a written notice that (i) indicates the
specific termination provision in this Agreement relied upon, (ii) sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of Executive’s employment under the provision so indicated and
(iii) specifies the intended termination date (which date, in the case of a
termination for Good Reason, shall not be before the expiration of the Cure
Period). The failure by Executive or Olin to set forth in the Notice of
Termination any fact or circumstance which contributes to a showing of Good
Reason or Cause shall not waive any right of Executive or Olin, respectively, to
assert such fact or circumstance in enforcing Executive’s or Olin’s rights
hereunder.
(f)    “Termination” means the termination of Executive’s employment (i) by Olin
other than for Cause and other than due to Executive’s death or Disability or
(ii) by Executive for Good Reason. For purposes solely of clarification, it is
understood that (x) if, in connection with the spinoff of an Olin business or
Olin’s assets as a separate public company to Olin’s shareholders, Executive
accepts employment with, and becomes employed at, the spunoff company or its
affiliate, the termination of Executive’s employment with Employer shall not be
considered a “Termination” for purposes of this Agreement and (y) except as
provided in Section 6(d)(ii), in connection with the sale of an Olin business or
assets to a third party or the transfer or sale of an Olin business or Olin’s
assets to a joint venture to be owned directly or indirectly by Olin with one or
more third parties, if Executive accepts employment with, and becomes employed
by, such buyer or its affiliate or such joint venture or its affiliate in
connection with such transaction, such cessation of employment with Employer
shall not be considered a “Termination” for purposes of this Agreement.
SECTION 2.     Term. Olin agrees to employ Executive, and Executive agrees to
remain in the employ of Olin, subject to the terms and conditions of this
Agreement, for the period commencing as of the Effective Time and ending on the
third anniversary thereof (such period, the “Term”), unless such employment is
earlier terminated in accordance with this Agreement; provided, however, that if
the Merger Agreement is terminated prior to the Closing, this Agreement shall be
null and void ab initio. The Term shall automatically expire on the last

2

--------------------------------------------------------------------------------




day of the Term without notice by any party hereto to the other. Unless the
parties otherwise agree in writing, continuation of Executive’s employment with
Olin following the expiration of the Term shall be deemed an employment
“at-will” and shall not be deemed to extend any provisions of this Agreement,
and Executive’s employment may thereafter be terminated at will by either
Executive or Olin (such period, the “At-Will Period”), provided that Sections 8
and 9 shall survive any termination or expiration of this Agreement or
Executive’s termination of employment hereunder. For the avoidance of doubt,
neither the expiration of the Term nor any termination of Executive’s employment
with Olin upon the expiration of the Term or at any time during the At-Will
Period will be a Termination for purposes of this Agreement.
SECTION 3.     Position; Reporting; Executive’s Duties. (a) Position; Reporting;
Location. During the Term, Executive shall serve as _________________,
_______________________. Executive’s principal work location shall be
_______________________ commencing on a date to be determined by Olin. Olin
shall notify Executive when the relocation of the Executive’s principal work
location ____________________ shall occur (including providing Executive with a
relocation package in accordance with Olin practices). Executive acknowledges
that Executive shall need to make frequent visits to the St. Louis, Missouri
company headquarters prior to such relocation. Executive shall report directly
to the ___________________________________.
(b)    Duties. During the Term, Executive shall devote Executive’s full-time
efforts during normal business hours to Olin’s business and affairs, except
during vacation periods in accordance with Olin’s vacation policy and periods of
illness or incapacity.  Nothing in this Agreement will preclude Executive from
devoting reasonable periods required for service as a director or a member of
any organization involving no conflict of interest with Olin’s interest,
provided that no additional position as director or member shall be accepted by
Executive during the period of Executive’s employment with Olin without its
prior consent.
SECTION 4.     Compensation and Benefits. (a) Base Salary. During the Term,
Executive shall be paid an annual base salary that is no less than that provided
to Executive by TDCC immediately prior to the Closing (“Base Salary”). The Base
Salary shall be payable in accordance with Olin’s regular payroll practices as
then in effect. During the Term, the Base Salary will be administered and
determined by the Compensation Committee of the Board (the “Compensation
Committee”) in its sole discretion consistent with Olin’s compensation policies
applicable to Olin’s other senior executives, but in no event shall Olin pay
Executive a Base Salary less than that described above during the Term.
(b)    Bonus. During the Term, Executive shall have an opportunity to earn a
performance-based annual cash incentive (“ICP”) for each fiscal year with a
target value that is no less than that provided to Executive by TDCC immediately
prior to the Closing (the “ICP Standard”) and with a maximum of up to 200% of
the ICP Standard (the “ICP Maximum”), provided that, with respect to the fiscal
year in which the Closing occurs, the ICP Standard shall be prorated to reflect
the number of days during the fiscal year during which Executive was employed by
Olin and the ICP Maximum payable with respect to Executive’s period of
employment during such fiscal year shall be based on such prorated ICP Standard.
The ICP shall be determined based 75% on financial metrics and 25% on
non-financial metrics and such metrics shall be separately communicated by Olin
to Executive. The aggregate amount of any

3

--------------------------------------------------------------------------------




ICP actually payable to Executive hereunder, if any, shall be determined by the
Compensation Committee in its reasonable discretion as soon as practicable
following such time as audited consolidated financial statements of Olin are
available for the applicable fiscal year, and shall be paid as soon as
reasonably practicable thereafter but no later than the 15th day of the third
month following the applicable fiscal year end.
(c)    Long-Term Incentive Awards. Beginning with Olin’s annual equity review in
fiscal year 2016, during the Term, Executive shall be eligible to receive annual
equity incentive awards under Olin’s equity-based compensation plans with an
aggregate grant date fair value that is no less than the aggregate grant date
fair value of equity-based compensation provided to Executive by TDCC
immediately prior to the Closing, but otherwise, with terms and conditions
determined by the Compensation Committee in its sole discretion, consistent with
Olin’s equity-based compensation policies applicable to Olin’s other senior
executives. In addition, as soon as practicable following the Closing, but in no
event later than the date on which Olin grants its annual equity incentive
awards to its employees generally with respect to fiscal year 2016, Olin shall
provide Executive with a cash or equity-based award intended to replace the
grant date fair value of any equity or equity-based compensation that is
forfeited by Executive as a result of termination of employment with TDCC upon
the Closing.
(d)    Retention Bonus. During the Term, Executive shall be eligible to receive
a cash retention bonus payment on each of the second and third anniversaries of
the Closing (each such date, a “Bonus Eligibility Date”) equal to 75% of the sum
of Executive’s Base Salary and ICP Standard as of such date (each such payment,
a “Retention Payment”), provided that Executive continues to be employed by Olin
or one of its affiliates through the applicable Bonus Eligibility Date. The
amount of any Retention Payment actually payable to Executive hereunder, if any,
shall be paid in a lump sum as soon as reasonably practicable thereafter but no
later than the 10th business day following the Bonus Eligibility Date.
(e)    Benefits. During the Term, Executive shall be eligible to participate in
group benefit plans and programs that are substantially comparable, when taken
as a whole, to those provided to Executive by TDCC immediately prior to the
Closing, subject to the terms and conditions of such plans and programs.
(f)    Reimbursement of Expenses. During the Term, Olin shall reimburse
Executive for all reasonable expenses incurred by Executive in the performance
of Executive’s duties hereunder that comply with the applicable policies of
Olin, including the presentation of appropriate statements of such expenses.
(g)    Change in Control Agreement. As soon as practicable following the
Closing, Executive and Olin shall enter into a change in control agreement
providing for change in control severance payments equal to two times
Executive’s base salary and bonus (the “CIC Agreement”); provided that any
payments under the CIC Agreement will be reduced by the amount of any Retention
Payments paid pursuant to Section 6(a)(iv).
SECTION 5.     Termination of Employment During the Term. (a) Death or
Disability. Executive’s employment shall terminate automatically upon
Executive’s death.

4

--------------------------------------------------------------------------------




Executive’s death shall not affect any of Executive’s rights resulting from a
Termination Without Cause prior to death. Olin may terminate Executive’s
employment for Disability.
(b)    Cause or Without Cause. Olin may terminate Executive’s employment for
Cause or without Cause.
(c)    Voluntary Resignation. Executive may terminate his employment (i) at any
time without Good Reason upon at least 30 days’ advance written notice to Olin
or (ii) for Good Reason, in accordance with the definition of Good Reason.
(d)    Date of Termination. “Date of Termination” means (i) if Executive’s
employment is terminated by Olin for Cause or due to Disability or by Executive
for Good Reason, the date specified in the Notice of Termination, (ii) in the
event of a termination without Cause, the Date of Termination shall be the date
specified by Olin at the time it notified Executive of such termination,
(iii) if Executive’s employment is terminated by reason of death, the date of
Executive’s death and (iv) if Executive’s employment is terminated by him
without Good Reason, the 30th day following delivery of Executive’s notice to
Olin of his resignation in accordance with Section 5(c), subject to Executive’s
continued performance of duties through such 30th day (or, in Olin’s sole
discretion, such earlier date as selected by Olin, provided that Olin continues
to pay or provide to Executive the compensation and benefits specified under
Section 4 through such 30th day).
SECTION 6.     Obligations of Olin upon Termination. Following any termination
of Executive’s employment hereunder, Executive shall not be otherwise
compensated for the loss of employment or the loss of any rights or benefits
under this Agreement or any such plans and programs, except as provided below:
(a)    Termination without Cause or for Good Reason. In the event of a
Termination during the Term, subject to the effectiveness of Executive’s
execution of a general release of claims against Olin and its affiliates in the
form attached hereto as Exhibit A no later than 54 days after the Date of
Termination (as described in Section 7):
(i) Olin shall provide Executive with cash severance and continued welfare
benefits equal to the greater of the cash severance and continued welfare
benefits Executive (A) would have received under the terms of the applicable
severance plan of TDCC and its affiliates as of immediately prior to the Closing
and (B) is eligible to receive under the terms of the applicable severance plan
of Olin and its affiliates on the Date of Termination, provided that, in each
case, Olin shall recognize Executive’s service with TDCC for purposes of
determining such cash severance and continued welfare benefits; provided that,
no cash severance payments shall be made until the first regular payroll
following the date on which the general release of claims becomes effective and
irrevocable as described in Section 7.
(ii) to the extent not otherwise provided for under clause (i) above, if the
Date of Termination occurs during or after the second calendar quarter,
Executive shall be entitled to a prorated ICP award for the calendar year of
Termination which shall be determined by multiplying the average actual payout
(as a percentage of the

5

--------------------------------------------------------------------------------




ICP Standard) for all participants in the ICP in the same measurement
organizational unit by a fraction, the numerator of which is the number of weeks
in the calendar year prior to the Date of Termination and the denominator of
which is 52, which shall be payable at substantially the same time as ICP
payments for the year in which the Date of Termination occurs are made to then
current active employees, provided that such payment shall be made to Executive
no earlier than January 1 and no later than December 31 of the calendar year
following the year in which the Date of Termination occurs, provided that, if
(A) Executive was reasonably expected by Olin to be a “covered employee” (within
the meaning of Section 162(m) of the Internal Revenue Code of 1986, as amended,
and the regulations thereunder as in effect from time to time (the “Code”)) for
the taxable year of Olin in which the Date of Termination occurs and (B) the ICP
Standard that Executive would have been eligible to receive for such year was
originally intended by Olin to satisfy the performance-based exception under
Section 162(m) of the Code (without regard to any entitlement to payment upon
termination of employment), the reference above to Executive’s ICP Standard
shall be replaced by the product of (1) Executive’s Base Salary as of the Date
of Termination and (2) a fraction, the numerator of which is Executive’s ICP
Standard for the fiscal year immediately preceding the fiscal year in which the
Date of Termination occurs and the denominator of which is Executive’s Base
Salary for such fiscal year, in the event the Date of Termination occurs on or
after the first anniversary of the Effective Time. Executive shall accrue no ICP
award following the Date of Termination;
(iii) unless otherwise required pursuant to clause (i) above, Olin shall treat
all outstanding equity awards held by Executive in accordance with the terms of
the applicable equity plan and individual award agreements evidencing such
awards;
(iv) Olin shall pay to Executive within 60 days following the Date of
Termination any Retention Payments relating to a Bonus Eligibility Date
following the Date of Termination, with the amount of such Retention Payments
determined based on Executive’s Base Salary and ICP Standard in effect on the
Date of Termination; and
(v) to the extent not theretofore paid or provided, Olin shall pay to Executive
the Base Salary through the Date of Termination and any accrued and unused
vacation through the Date of Termination and Employer shall pay or provide any
other amounts or benefits required to be paid or provided or that Executive is
eligible to receive pursuant to the terms and conditions of the employee benefit
plans and programs of Employer and its affiliates through the Date of
Termination at the time such payments are due (if any) (such payments and
benefits shall be hereinafter referred to as the “Accrued Benefits”);
provided, however, that if, at any time following the Date of Termination,
Executive fails to comply in any material respect with Executive’s obligations
under Section 8 or 9, Olin shall no longer be required to provide the payments
and benefits specified in this Section 6(a).
(b)    Cause; Voluntary Resignation. If, during the Term, Executive’s employment
shall be terminated for Cause or Executive terminates his employment for any
reason (other than for Good Reason or due to Executive’s death or Disability),
Employer shall

6

--------------------------------------------------------------------------------




pay to Executive the Accrued Benefits. Subject to the last sentence of
Section 2, this Agreement shall terminate on the Date of Termination.
(c)    Death or Disability. If, during the Term, Executive’s employment shall be
terminated due to death or Disability, Executive, or in the event of Executive’s
death, Executive’s heirs, if any, shall be entitled to payment of the Accrued
Benefits and any other benefits as provided under the applicable death or
disability benefit programs of Olin (if any).
(d)    Adjustments to Severance. Notwithstanding Section 6(1), if on the Date of
Termination, Executive is eligible and is receiving payments under any
then-existing disability plan of Olin or its subsidiaries and affiliates, then
Executive agrees that all payments under such disability plan may, and will be,
suspended and offset (subject to applicable law) during the period during which
the payments and benefits specified in Section 6(a)(1) are paid or
provided.  If, after such period, Executive remains eligible to receive
disability payments, then such payments shall resume in the amounts and in
accordance with the provisions of the applicable disability plan of Olin or its
subsidiaries and affiliates.
(e)    Other Severance Benefits. Executive may not cumulate the benefits
provided under this Agreement with any severance or similar benefits (“Other
Severance Benefits”) that Executive may be entitled to by agreement with Olin or
under applicable law in connection with the termination of Executive’s
employment.  Executive shall have no right to receive Other Severance Benefits
except as provided in the CIC Agreement. To the extent Olin is required to
provide payments or benefits to Executive under the CIC Agreement, Executive
shall not be eligible to receive any of the payments or benefits described under
Section 6(a) of this Agreement, other than (i) the payments under Section
6(a)(iv) and (ii) those payments or benefits that have commenced prior to the
Change in Control (as defined in the CIC Agreement), which payments and benefits
under (ii) shall continue as provided for herein and the value of which shall be
offset against the severance payment under the CIC Agreement. To the extent Olin
is required to provide payments or benefits to Executive under the Worker
Adjustment and Retraining Notification Act (or any state, local or foreign law
relating to severance or dismissal benefits), the benefits payable hereunder
shall be first applied to satisfy such obligation.
SECTION 7.     Release. Executive shall not be entitled to receive any of the
payments or benefits set forth in Section 6 unless Executive executes a Release
(substantially in the form of Exhibit A hereto, but subject to any updates as
required pursuant to law) in favor of Olin and others set forth in Exhibit A
relating to all claims or liabilities of any kind relating to Executive’s
employment with Olin or an affiliate and the termination of such employment,
and, on or prior to the 54th day following the Date of Termination, such Release
becomes effective and irrevocable in accordance with the terms thereof.
SECTION 8.     Restrictive Covenants. (a) As an inducement to Olin to make this
offer of employment and provide the payments and benefits to Executive
hereunder, Executive acknowledges and agrees that, in the event of Executive’s
termination of employment for any reason (including expiration of the Term),
Executive agrees to comply with the restrictions set forth in Section 8(b) for a
one-year period from the Date of Termination (such one-year period, the
“Non-Compete Term”).

7

--------------------------------------------------------------------------------




(b)    Executive acknowledges and agrees that, except as otherwise provided in
Section 8(h), so long as Olin complies with its obligations to provide the
payments required under Section 6, Executive shall not during the Non-Compete
Term, directly or indirectly: (i) render services for any corporation,
partnership, sole proprietorship or any other person or entity or engage in any
business which, in the judgment of Olin, is or becomes competitive with Olin or
any affiliate, or which is or becomes otherwise prejudicial to or in conflict
with the interests of Olin or any affiliate (such judgment to be based on
Executive’s positions and responsibilities while employed by Olin or an
affiliate, Executive’s post-employment responsibilities and position with such
corporation, partnership, sole proprietorship, person, entity or business, the
extent of past, current and potential competition or conflict between Olin or an
affiliate and such other corporation, partnership, sole proprietorship, person,
entity or business, the effect on customers, suppliers and competitors of
Executive’s assuming such post-employment position, the guidelines established
in the then-current edition of Olin’s Standards of Ethical Business Practices,
and such other considerations as are deemed relevant given the applicable facts
and circumstances), provided that Executive shall be free to purchase, as an
investment or otherwise, stock or other securities of such corporation,
partnership, sole proprietorship, person, entity or business so long as they are
listed upon a recognized securities exchange or traded over the counter and such
investment does not represent a substantial investment to Executive or a greater
than 1% equity interest in such corporation, partnership, sole proprietorship,
person, entity or business or (ii) for Executive or for any other person,
corporation, partnership, sole proprietorship, entity or business: (A) employ or
attempt to employ or enter into any contractual arrangement with any employee or
former employee of Olin, unless such employee or former employee has not been
employed by Olin for a period in excess of six months; (B) call on or solicit
any of the actual or targeted prospective clients of Olin on behalf of any
corporation, partnership, sole proprietorship, person, entity or business in
connection with any business competitive with the business of Olin; or (C) make
known the names and addresses of such clients or any information relating in any
manner to Olin’s trade or business relationships with such clients.
(c)    Executive acknowledges and agrees not to disclose, either while in Olin’s
employ or at any time thereafter, to any person not employed by Olin, or not
engaged to render services to Olin, any confidential information obtained by
Executive while in the employ of Olin, including, trade secrets, know-how,
improvements, discoveries, designs, customer and supplier lists, business plans
and strategies, forecasts, budgets, cost information, formulae, processes,
manufacturing equipment, compositions, computer programs, data bases and tapes
and films relating to the business of Olin and its subsidiaries and affiliates
(including majority-owned companies of such subsidiaries and affiliates);
provided, however, that this provision shall not preclude Executive from
disclosing information (i) known generally to the public (other than pursuant to
Executive’s act or omission) or (ii) to the extent required by law or court
order. Executive also agrees that upon leaving Olin’s employ Executive will not
take with Executive, without the prior written consent of an officer authorized
to act in the matter by the Board, any drawing, blueprint, specification or
other document of Olin, its subsidiaries or affiliates, which is of a
confidential nature relating to Olin, its subsidiaries or affiliates, including,
relating to its or their methods of distribution, or any description of any
formulae or secret processes. Notwithstanding the foregoing, nothing in this
Agreement shall prevent Executive from

8

--------------------------------------------------------------------------------




exercising any legally protected whistleblower rights (including under Rule 21F
under the Securities Exchange Act of 1934, as amended).
(d)    Executive acknowledges and agrees (whether or not Executive is subject to
the restrictions set forth in Section 8(b)) not to make, either while in Olin’s
employ or at any time thereafter, either directly or indirectly, any oral or
written negative, disparaging or adverse statements or representations of or
concerning Olin or its subsidiaries or affiliates, any of their clients,
customers or businesses, or any of their current or former officers, directors,
employees or shareholders; provided, however, that nothing herein shall prohibit
Executive from disclosing truthful information if legally required (whether by
oral questions, interrogatories, requests for information or documents,
subpoena, civil investigative demand or similar process).
(e)    Executive acknowledges and agrees that (i) the restrictive covenants
contained in this Section 8 are reasonably necessary to protect the legitimate
business interests of Olin, and are not overbroad, overlong, or unfair and are
not the result of overreaching, duress or coercion of any kind, (ii) Executive’s
full, uninhibited and faithful observance of each of the covenants contained in
this Section 8 will not cause Executive any undue hardship, financial or
otherwise, and that enforcement of each of the covenants contained herein will
not impair Executive’s ability to obtain employment commensurate with
Executive’s abilities and on terms fully acceptable to Executive or otherwise to
obtain income required for the comfortable support of Executive and Executive’s
family and the satisfaction of the needs of Executive’s creditors and (iii) the
restrictions contained in this Section 8 are intended to be, and shall be, for
the benefit of and shall be enforceable by, Olin’s successors and permitted
assigns.
(f)    Executive acknowledges and agrees that any violation of the provisions of
Section 8 would cause Olin irreparable damage and that if Executive breaches or
threatens to breach such provisions, Olin shall be entitled, in addition to any
other rights and remedies Olin may have at law or in equity, to obtain specific
performance of such covenants through injunction or other equitable relief from
a court of competent jurisdiction, without proof of actual damages and without
being required to post bond.
(g)    In the event that any arbitrator or court of competent jurisdiction shall
finally hold that any provision of this Agreement (whether in whole or in part)
is void or constitutes an unreasonable restriction against Executive, such
provision shall not be rendered void but shall be deemed to be modified to the
minimum extent necessary to make such provision enforceable for the longest
duration and the greatest scope as such arbitrator or court may determine
constitutes a reasonable restriction under the circumstances.
(h)    Notwithstanding anything to the contrary in this Agreement, the
provisions of Sections 8(a) and 8(b) shall not apply to Executive, if Executive
becomes entitled to receive severance payments and benefits pursuant to the CIC
Agreement.
SECTION 9.     Cooperation. Executive acknowledges and agrees (whether or not
Executive is subject to the restrictions set forth in Section 8(b)) to provide
reasonable cooperation, either while in Olin’s employ or at any time thereafter,
to Olin and its affiliates in connection with any pending or future lawsuit,
arbitration, or proceeding between Olin and/or any affiliate and any third
party, any pending or future regulatory or governmental inquiry or

9

--------------------------------------------------------------------------------




investigation concerning Olin and/or any affiliate and any other legal, internal
or business matters of or concerning Olin and/or any affiliate that relate to
events occurring during Executive’s employment with Olin or any of its
affiliates other than a suit between Executive, on the one hand, and Olin or its
affiliates, on the other hand. Such cooperation shall include meeting with and
providing information to Olin, any affiliate and/or their respective attorneys,
auditors or other representatives as reasonably requested by Olin. Olin shall
reimburse any reasonable legal fees and related expenses Executive incurs in
order to comply with this Section 9.
SECTION 10.      Entire Agreement. This instrument (including all Exhibits
attached hereto) contains the entire agreement of the parties with respect to
the subject matter hereof, and except as otherwise set forth herein, supersedes
all prior agreements, promises, covenants, arrangements, communications,
representations and warranties between them, whether written or oral, with
respect to the subject matter hereof. In particular, Executive agrees and
acknowledges that any previous written or oral agreement pertaining to
employment between Olin or the Company and Executive shall hereby be terminated
and has no further force and effect after the Effective Time.
SECTION 11.      Successors; Binding Agreement. (a) Olin will require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business or assets of Olin
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent that Olin would be required to perform if no such succession
had taken place.  Failure of Olin to obtain such assumption and agreement prior
to the effectiveness of any such succession will be a breach of this Agreement
and entitle Executive to compensation from Olin in the same amount and on the
same terms as Executive would be entitled to hereunder had a Termination
occurred on the succession date.  As used in this Agreement, “Olin” means Olin
as defined in the preamble to this Agreement and any successor to its business
or assets which executes and delivers the agreement provided for in this
Section 11 or which otherwise becomes bound by all the terms and provisions of
this Agreement by operation of law or otherwise.
(b)    This Agreement shall be enforceable by Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.
SECTION 12.      Notices. For the purpose of this Agreement, notices and all
other communications provided for herein shall be in writing and shall be deemed
to have been duly given when delivered or mailed by United States registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

10

--------------------------------------------------------------------------------




If to Executive:
Executive’s last address on file in Olin’s records.


If to Olin:
Olin Corporation
190 Carondelet Plaza
Suite 1530
Clayton, MO 63105-3443


Attention of Corporate Secretary
or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.
SECTION 13.      Governing Law.  The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the Commonwealth
of Virginia (without giving effect to its principles of conflicts of law).
SECTION 14.      Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same Agreement.
SECTION 15.      Offset of Payments.  Except as may otherwise be expressly
provided herein, nothing in this Agreement will be deemed to reduce or limit the
rights which Executive may have under any employee benefit plan, policy or
arrangement of Olin and its subsidiaries and affiliates.  Except as expressly
provided in this Agreement or as required by law or pursuant to policies of Olin
as may be in effect from time to time, and subject to Section 22(b), payments
made pursuant to this Agreement shall not be affected by any set-off,
counterclaim, recoupment, defense or other claim which Olin and its subsidiaries
and affiliates may have against Executive.
SECTION 16.     Withholding of Taxes.  Olin may withhold from any benefits
payable under this Agreement all Federal, state, city or other taxes as shall be
required pursuant to any law or governmental regulation or ruling, and Executive
shall be obligated to pay to Olin any withholding tax payable by Olin that Olin
cannot withhold from payments to Executive.
SECTION 17.     Non-assignability.  This Agreement is personal in nature and
neither of the parties hereto shall, without the consent of the other, assign or
transfer this Agreement or any rights or obligations hereunder, except as
provided in Section 8 above.  Without limiting the foregoing, Executive’s right
to receive payments hereunder shall not be assignable or transferable, whether
by pledge, creation of a security interest or otherwise, other than a transfer
by will or by the laws of descent or distribution, and, in the event of any
attempted assignment or transfer by Executive contrary to this Section 17, Olin
shall have no liability to pay any amount so attempted to be assigned or
transferred.

11

--------------------------------------------------------------------------------




SECTION 18.      No Employment Right.  This Agreement shall not be deemed to
confer on Executive a right to continued employment with Olin.
SECTION 19.     Disputes/Arbitration.  (a)  Any dispute or controversy arising
under or in connection with this Agreement shall be settled exclusively by
arbitration at Olin’s corporate headquarters in accordance with the rules of the
American Arbitration Association then in effect.  Judgment may be entered on the
arbitrator’s award in any court having jurisdiction; provided, however, that
Executive shall be entitled to seek specific performance of Executive’s right to
be paid during the pendency of any dispute or controversy arising under or in
connection with this Agreement.
(b)    Each party shall pay its own costs, legal, accounting and other fees and
all other expenses associated with entering into and enforcing its or his rights
under this Agreement.
(c)    If any payment which is due to Executive pursuant to this Agreement has
not been paid within ten (10) days of the date on which such payment was due,
Executive shall be entitled to receive interest thereon from the due date until
paid at an annual rate of interest equal to the Prime Rate reported in the Wall
Street Journal, Northeast Edition, on the last business day of the month
preceding the due date, compounded annually.
SECTION 20.     Amendment. Except as specifically provided in Section 22(e), no
provisions of this Agreement may be amended, modified, waived or discharged
unless such amendment, modification, waiver or discharge is agreed to in writing
signed by Executive and Olin.  No waiver by either party hereto at any time of
any breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.
SECTION 21.     Severability. If any term, provision, covenant or condition of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable in any jurisdiction, then such provision,
covenant or condition shall, as to such jurisdiction, be modified or restricted
to the minimum extent necessary to make such provision valid, binding and
enforceable, or, if such provision cannot be modified or restricted, then such
provision shall, as to such jurisdiction, be deemed to be excised from this
Agreement and any such invalidity, illegality or unenforceability with respect
to such provision shall not invalidate or render unenforceable such provision in
any other jurisdiction, and the remainder of the provisions hereof shall remain
in full force and effect and shall in no way be affected, impaired or
invalidated.
SECTION 22.     Section 409A of the Code. (a)  It is intended that the
provisions of this Agreement comply with Section 409A of the Code (collectively,
hereinafter, “Section 409A”), and all provisions of this Agreement shall be
construed and interpreted in a manner consistent with the requirements for
avoiding taxes or penalties under Section 409A.
(b)    Neither Executive nor any of Executive’s creditors or beneficiaries shall
have the right to subject any deferred compensation (within the meaning of
Section 409A) payable under this Agreement or under any other plan, policy,
arrangement or agreement of or

12

--------------------------------------------------------------------------------




with Olin or any of its affiliates (this Agreement and such other plans,
policies, arrangements and agreements, the “Olin Plans”) to any anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment or
garnishment.  Except as permitted under Section 409A, any deferred compensation
(within the meaning of Section 409A) payable to Executive or for Executive’s
benefit under any Olin Plan may not be reduced by, or offset against, any amount
owing by Executive to Olin or any of its affiliates.
(c)    If, at the time of Executive’s “separation from service” (within the
meaning of Section 409A), (i) Executive is a “specified employee” (within the
meaning of Section 409A and using the identification methodology selected by
Olin from time to time) and (ii) Olin shall make a good faith determination that
an amount payable under this Agreement or under any Olin Plans constitutes
deferred compensation (within the meaning of Section 409A) the payment of which
is required to be delayed pursuant to the six-month delay rule set forth in
Section 409A in order to avoid taxes or penalties under Section 409A, then Olin
shall not pay such amount on the otherwise scheduled payment date, but shall
instead accumulate such amount and pay it, without interest, on the first
business day after such six-month period. To the extent required by
Section 409A, any payment or benefit that would be considered deferred
compensation subject to, and not exempt from, Section 409A, payable or provided
upon a termination of Executive’s employment, shall only be paid or provided to
Executive upon his separation from service (within the meaning of Section 409A).
(d)    Except as specifically permitted by Section 409A or as otherwise
specifically set forth in this Agreement, the benefits and reimbursements
provided to Executive under this Agreement and any Olin Plan during any calendar
year shall not affect the benefits and reimbursements to be provided to
Executive under the relevant section of this Agreement or any Olin Plan in any
other calendar year, and the right to such benefits and reimbursements cannot be
liquidated or exchanged for any other benefit and shall be provided in
accordance with Treas. Reg. Section 1.409A-3(i)(1)(iv) or any successor thereto.
Further, in the case of reimbursement payments, such payments shall be made to
Executive on or before the last day of the calendar year following the calendar
year in which the underlying fee, cost or expense is incurred.
(e)    Notwithstanding any provision of this Agreement or any Olin Plan to the
contrary, in light of the uncertainty with respect to the proper application of
Section 409A, Olin reserves the right to make amendments to any Olin Plan as
Olin deems necessary or desirable to avoid the imposition of taxes or penalties
under Section 409A. In any case, except as specifically provided in any Olin
Plan, Executive shall be solely responsible and liable for the satisfaction of
all taxes and penalties that may be imposed on Executive or for his account in
connection with any Olin Plan (including any taxes and penalties under
Section 409A), and neither Olin nor any of its subsidiaries and affiliates shall
have any obligation to indemnify or otherwise hold Executive harmless from any
or all of such taxes or penalties. Olin makes no representations concerning the
tax consequences of Executive’s participation in this Agreement under
Section 409A of the Code or any other Federal, state or local tax law.
Executive’s tax consequences shall depend, in part, upon the application of
relevant tax law, including Section 409A, to the relevant facts and
circumstances.
(f)    For purposes of Section 409A, each payment made pursuant to this
Agreement will be deemed to be a separate payment as permitted under Treasury
Regulation

13

--------------------------------------------------------------------------------




Section 1.409A-2(b)(2)(iii). In addition, to the extent any payment under this
Agreement is nonqualified deferred compensation (within the meaning of Section
409A) and subject to Section 409A and the period measured from the Date of
Termination through the first regular payroll date following the 54-day release
consideration period commences in one taxable year and ends in another, then no
such payment shall be made until the second taxable year.
SECTION 23.     Survival. Except where this agreement states otherwise, the
rights and obligations of Olin and Executive under the provisions of this
Agreement, including Sections 8 and 9, shall survive and remain binding and
enforceable, notwithstanding any termination of Executive’s employment with
Olin, to the extent necessary to preserve the intended benefits of such
provisions.
SECTION 24.     Headings. The headings in this Agreement are for convenience
only and shall not be used to interpret or construe its provisions.
SECTION 25.     Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.
SECTION 26.     Construction. As used in this Agreement, words such as “herein”,
“hereinafter”, “hereby” and “hereunder”, and words of like import, refer to this
Agreement, unless the context requires otherwise. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”.
{remainder of this page intentionally left blank}



14

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered as of the day and year first above set forth.


 
OLIN CORPORATION
By:
 
 
Vice President, Human Resources





 
EXECUTIVE
 
 
 
[Name]




15

--------------------------------------------------------------------------------




Exhibit A
RELEASE
Pursuant to the terms of the Executive Retention Agreement (the “Retention
Agreement”) entered into on [ó], 2015, among [●] (“Executive”) and Olin
Corporation (“Olin”), and in exchange for the offer of employment and payments
and benefits provided under the Retention Agreement, Executive, for himself, his
family, his attorneys, agents, descendants, heirs, legatees, executors, personal
administrators, guardians and personal representatives, hereby releases and
discharges Olin as well as all of its past, present and future shareholders,
parents, subsidiaries, affiliates, agents, directors, officers, employees,
representatives, principals, attorneys, insurers, predecessors, successors,
assigns and all persons acting by, through, under or in concert with Olin and
any other parent or subsidiaries (collectively referred to as the “Released
Parties”), from any and all non-statutory claims, obligations, debts,
liabilities, demands, actions, causes of action, suits, accounts, covenants,
contracts, agreements and damages whatsoever of every name and nature, known and
unknown, which Executive ever had, or now has, against the Released Parties to
the date of this Release, both in law and equity, arising out of or in any way
related to Executive’s employment with Olin and its affiliates or the
termination of that employment, including any claims that Executive is entitled
to any compensation or benefits from any Released Party. The claims Executive
releases include, but are not limited to, claims that the Released Parties:
(a)    discriminated against Executive on the basis of race, color, sex
(including claims of sexual harassment), national origin, ancestry, disability,
religion, sexual orientation, marital status, parental status, veteran status,
source of income, entitlement to benefits, union activities, age or any other
claim or right Executive may have under the Civil Rights Act of 1964, the Age
Discrimination in Employment Act (“ADEA”), the Older Workers Benefit Protection
Act (“OWBPA”), or any other status protected by local, state or Federal laws,
constitutions, regulations, ordinances or executive orders;
(b)    failed to give proper notice of this employment termination under the
Worker Adjustment and Retraining Notification Act (“WARN”), or any similar state
or local statute or ordinance;
(c)    violated any other Federal, state or local employment statute, such as
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”),
which, among other things, protects employee benefits; the Fair Labor Standards
Act, which regulates wage and hour matters; the Family and Medical Leave Act,
which requires employers to provide leaves of absence under certain
circumstances; Title VII of the Civil Rights Act of 1964; the Americans With
Disabilities Act; the Rehabilitation Act; the Occupational Safety and Health
Act; and any other Federal, state or local laws relating to employment;
(d)    violated the Released Parties’ personnel policies, handbooks, any
covenant of good faith and fair dealing, or any contract of employment between
Executive and any of the Released Parties;

A-1



--------------------------------------------------------------------------------




(e)    violated public policy or common law, including claims for personal
injury, invasion of privacy, retaliatory discharge, negligent hiring, retention
or supervision, defamation, intentional or negligent infliction of emotional
distress and/or mental anguish, intentional interference with contract,
negligence, detrimental reliance, loss of consortium to Executive or any member
of Executive’s family and/or promissory estoppel; or
(f)    are in any way obligated for any reason to pay damages, expenses,
litigation costs (including attorneys’ fees), bonuses, commissions, disability
benefits, compensatory damages, punitive damages and/or interest.
Notwithstanding the forgoing, Executive is not prohibited from making or
asserting (a) any claim or right under state workers’ compensation or
unemployment laws, (b) Executive’s rights as an insured under any director’s and
officer’s liability insurance policy now or previously in force or (c) any claim
or right which by law cannot be waived, including Executive’s rights to file a
charge with an administrative agency or to participate in an agency
investigation, including but not limited to the right to file a charge with, or
participate in an investigation or proceeding conducted by, the Equal Employment
Opportunity Commission (“EEOC”). Executive waives, however, the right to recover
money if any Federal, state or local government agency, including but not
limited to the EEOC, pursues a claim on Executive’s behalf or on behalf of a
class to which Executive may belong that arises out of or relates to Executive’s
employment or severance from employment. In addition, this Release does not
constitute a waiver or release of any of Executive’s rights to payments or
benefits pursuant to Section 6 of the Retention Agreement. Notwithstanding the
foregoing, nothing in this Release shall prevent Executive from exercising any
legally protected whistleblower rights (including under Rule 21F under the
Securities Exchange Act of 1934, as amended).
For the purpose of giving a full and complete release, Executive understands and
agrees that this Release includes all claims that Executive may now have but
does not know or suspect to exist in Executive’s favor against the Released
Parties, and that this Release extinguishes those claims. Notwithstanding the
foregoing, the waiver and release provisions set forth in this Release are not
an attempt to cause Executive to waive or release rights or claims that may
arise after the date this Release is executed.
Acknowledgments
Executive affirms that Executive has fully reviewed the terms of this Release,
affirms that Executive understands its terms, and states that Executive is
entering into this Release knowingly, voluntarily and in full settlement of all
claims which existed in the past or which currently exist, that arise out of
Executive’s employment with Olin or Executive’s termination of employment.
Executive acknowledges that Executive has had at least 21 days to consider this
Release thoroughly, and has been specifically advised to consult with an
attorney, if Executive wishes, before signing below.

A-2



--------------------------------------------------------------------------------




If Executive signs and returns this Release before the end of the 21‑day period,
Executive certifies that Executive’s acceptance of a shortened time period is
knowing and voluntary, and Olin did not improperly encourage Executive to sign
through fraud, misrepresentation, a threat to withdraw or alter the offer before
the 21-day period expires, or by providing different terms to other employees
who sign the release before such time period expires.
Executive understands that Executive may revoke this Release within seven days
after Executive signs it. Executive’s revocation must be in writing and
submitted within such seven-day period.
If Executive does not revoke this Release within the seven-day period, it
becomes effective and irrevocable on the eighth day after execution. Executive
further understand that if Executive revokes this Release, Executive will not be
eligible to receive the payments and benefits covered in Section 6 of the
Retention Agreement.
Executive acknowledges that the waiver and release provisions set forth in this
Release are in exchange for good and valuable consideration that is in addition
to anything of value to which Executive was already entitled. Olin has advised
Executive that it is in Executive’s best interest to consult with an attorney
prior to executing this Release.




Date:
 
 
By:
 
 
 
 
 
 




A-3

